Dismiss and Opinion Filed l)ccembcr 7       ,   2012




                                                 In Tue
                                        Qcottrt of tppat
                              jfIftlj itrict of cxa at Dafta
                                        No. 05-124)1540-CR
                                        No, 05-12-01541-CR
                                        No, 05-12-01542-CR

                              Cl IARLES LARRY 1 ItJNNICIJT[, Appellant

                                                   V.

                                  Ti IF Si’AT} OF TEXAS, Appellee

                        On Appeal from the 283rd .Judicial 1)istrict Court
                                      I)allas County, Texas
                Trial Court Cause Nos. F-09-6 I 782-T, F09-6 1 783-T, F09-61 73-T

                                  MEMORANDUM OPINION

                   Before Chief Justice Wright and Justices Bridges and Myers
                                Opinion by Chief Justice Wright

        Charles Larry 1-Tunnicutt was convicted of three aggravated sexual assault of a child

offenses.   In each case, punishment was assessed at twenty years’ imprisonment and was

imposed in open court on September 7, 2010. On September 5, 2012, appellant filed a motion to

obtain free copies of the records of the cases, which the trial court denied by written order on

October 10. 2012. Appellant has appealed the trial court’s order denying his motion to obtain

fiee copies of the records.
       Appellate courts have jurisdiction over appeals by criminal defendants only upon

conviction or from certain statutorily designated appealable orders. See Wright v. State, 969
S.W.2d 558, 589—90 (Tex. App.—1998, no pet.). An order denying a motion for a free copy of

the record is not an appealable order.

       We dismiss the appeals for want ofjurisdiction.




Do Not Publish
Thx. R. An. P.47

121540F.U05
                              Qtourt of pptat
                       fifth OItrict of exa at Oa1ta

                                   JUDGMENT

(1 1t\RLlS Li\RRY I IIJNNICUTT,              Appeal from the 283rd Judicial District
Appellant                                    Court of Dallas County, Texas (Trial Court
                                             No. F-09-61 782-T).
No. 05-124)1540-CR      V.                   Opinion delivered by Chief Justice Wright,
                                             Justices Bridges and Myers participating.
iRE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction,


                   December 7,    2012
Judgment entered




                                                    C ‘\R()LYN WRI(;1 I’l
                                                    (‘1 lII:F illS IJ(l
                                  Qrotirt of tppea1
                       jf iftb Ji13ttrirt of Exa at I3at1a
                                  JUDGMENT

CF IAR LES LARRY [IUNN ICUTT.               Appeal from the 283rd Judicial I)istrict
Appellant                                   Court of Dallas County, Texas (Trial Court
                                            No. F-09-61783-T).
No, 05-12-01541-CR      V.                  Opinion delivered by Chief Justice Wright,
                                            Justices Bridges and Myers participating.
TIlE STATE OF TEXAS, Appeilce

       Based on the Court’s opinion of this date, we DISMISS the appeal for want of
urisdiction.


                   December 7,   2012
Judgment entered




                                                   C \ROl YN WRIGI IT
                                                   (‘I 1111 J[ ‘S’Fl(I
                                 (ourt of 1ppeat
                       if ifØj itrict of rtxa at afta

                                   JUDGMENT

(ITARLES LARRY HUNNICUTT,                   Appeal from the 283rd Judicial District
/\ppel I ant                                Court of I)allas County, Texas (Trial Court
                                            No. F-09-6 1 784-T).
No, 05-20I542CR         V.                  Opinion delivered by Chief Justice Wright,
                                            Justices Bridges and Myers participating.
TIlE STATE OF TEXAS, Appellee

        Based on the Courts opinion of this date, we DISMISS the appeal for want of
jurisdiction.


                   December 7,   2012
Judgment entered




                                                   (‘AR()I YN WRIGI II’
                                                   (‘I Ill]’ ji;si i(i